DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/EP2018/072749 08/23/2018
FOREIGN APPLICATIONS
EP 17187413.4 08/23/2017
This office action is in response to Applicant’s amendment submitted January 29, 2022.  Claims 1-5 and 8-23 are pending.
Applicant’s election without traverse of the species PPS and Selumetinib in the reply filed on September 9, 2021 is acknowledged.  Applicant indicated that claims 1-6, 8, 9, and 12-20 read on the elected species.
Claims 10-11 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 9, 2021.
Applicant’s amendment is sufficient to overcome the rejection of claims 4, 11-12, and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The following rejections of record are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabricius (WO 2015/059177 A1, April 30, 2015, cited on IDS) in view of Akinleye (Journal of Hematology & Oncology 2013, 6:27, of record).  
Fabricius teaches that sulfated polysaccharides are useful for treating cancer (see abstract).  The sulfated glycosaminoglycan is characterized by the absence of the terminal pentasaccharide of heparin, preferably the absence of GlcNAc/NS(6S)-GlcA-GlcNS(3S,6S)- ldoA(2S)- GlcNS(6S).  The molecular weight is from 5000 to 12000 daltons, and the sulfated compound can be DXS or PPS.  See page 5.  Sulfated alginates and fucoidans can also be used (page 6, lines 16-26).  The degree of sulfation of PPS is typically greater than 1.5 sulfate groups per glucosyl residue, and the degree of sulfation of DXS is 1.9 sulfate groups per glucosyl residue (page 13, first two paragraphs).  Examples of cancer include leukemia, lymphoma, colon 
Fabricius does not teach administering an inhibitor of the MAPK/ERK pathway along with the sulfated polysaccharide.
	Akinleye teaches that MEK inhibitors such as selumetinib or trametinib or others have been used for treated melanoma, colorectal cancer, hepatocellular cancer, NSCLC, breast cancer, pancreatic cancer, sold tumors, and endometrial cancer.  See Table 1 on page 5.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine Fabricius’s sulfated polysaccharides and Akinleye’s compounds for treatment of cancer because each are known in the art for treating cancer.  See MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.”  It would have been further obvious to treat a tumor dependent on the Ras-Raf-MEK-ERK pathway because Akinleye’s compounds inhibit MEK.  The compositions could only be administered at the same time or sequentially, so the skilled artisan would choose either.  
Response to Arguments
	Applicant argues that administration of the negatively charged glycosaminoglycan acts through a different route than the inhibitor of the MAPK/ERK pathway, so negatively charged glycosaminoglycans are effective even when cells become resistant to the inhibitor of the 
	Applicant argues that the negatively charged glycosaminoglycan together with the inhibitor of the MAPK/ERK pathway provides a synergistic therapeutic effect, as demonstrated in Example 1 of the instant invention.  The examiner reviewed Example 1 and did not find any evidence or mention of synergism.  Example 1 appears to show that PPS or DXS was effective to kill cell populations which were resistant to a MEK inhibitor.  This result is not unexpected because, as discussed above, the mechanism of treatment using negatively charged glycosaminoglycans is known, and is different from MEK inhibition.  Applicant also argues that Examples 2 and 4-7 demonstrate a synergistic effect.  Examples 2 and 4-7 show that resistant cells continue to grow and divide in the presence of the inhibitor of the MAPK/ERK pathway, while the cells exposed to PPS or DXS perish.  The examiner is unable to discern that this is a synergistic result and not simply due to the action of PPS or DXS.
	Applicant argues that combining an inhibitor of the MAPK/ERK pathway with negatively charged glycosaminoglycans would not flow logically from the teachings of Hanahan D Weinberg RA: The Hallmarks of Cancer Cell vol 100 pp 57-70 (2000).  This argument is not persuasive because the rejection was not based on this reference and this reference is not of record.
	Applicant argues that there is no motivation to combine Fabricius and Akinleye.  As was set forth above, “It is prima facie obvious to combine two compositions each of which is taught 
	Applicant argues that the claimed method shows unexpected results.  This argument is not persuasive because the claims are not commensurate in scope with disclosed results.  Applicant’s arguments are directed to cancer cells which show resistance to the inhibitor of the MAPK/ERK pathway, but only claim 12 requires that the cancer cells are resistant or at elevated risk of developing resistance.  Furthermore, evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.  The showing of unexpected results must be commensurate in scope with the claims which the evidence is offered to support. See MPEP 716.02(d).  In this instance, results are shown only with PPS and DXS, which are not encompassed by claims 1-5 and 8-20 at all.  Other negatively charged GAGs, such as hyaluronic acid, are not similar in structure to PPS and DXS because they are not sulfated.  The claims are not commensurate in scope with the results because the results are specific to resistance cancer cells and PPS or DXS.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fabricius in view of Akinleye as applied to claims 1-6, 8-9, 16-20 above, and further in view of O’Shea (Oncotarget, 2017, Vol. 8, No. 29, pp 85120-85135, of record).
Fabricius and Akinleye teach as set forth above, but do not teach that the cancer comprises cancerous cells that exhibit the presence of one or more Erb-B family proteins on the cell surface.

	It would have been obvious to one of ordinary skill in the art to treat cancer using a combination of Fabricius’s and Akinleye’s compositions as set forth above, and further wherein the cancer is HER2-positive breast cancer.  The skilled artisan would treat HER2-positive breast cancer because the MEK/MAPK pathway is commonly activated in HER2-positive breast cancer, an MEK ihnhibitor was effect to treat HER2-positive breast cancer, and Akinleye’s compounds are MEK inhibitors.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-9, and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,098,906 B2 in view of Akinleye (Journal of Hematology & Oncology 2013, 6:27, of record).  
The ‘906 patent claims treatment of cancer using a sulfated polysaccharide which lacks the terminal pentasaccharide of heparin, has a degree of sulfation > 1, a molecular weight of 5000 to 12000 daltons, can be PPS, and is administered locally in proximity to the tumor.

	Akinleye teaches that MEK inhibitors such as selumetinib or trametinib or others have been used for treated melanoma, colorectal cancer, hepatocellular cancer, NSCLC, breast cancer, pancreatic cancer, sold tumors, and endometrial cancer.  See Table 1 on page 5.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the sulfated polysaccharides in the ‘906 patent and Akinleye’s compounds for treatment of cancer because each are known in the art for treating cancer.  See MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.”  It would have been further obvious to treat a tumor dependent on the Ras-Raf-MEK-ERK pathway because Akinleye’s compounds inhibit MEK.  The compositions could only be administered at the same time or sequentially, so the skilled artisan would choose either.  
Response to Arguments
Applicant argues that a terminal disclaimer was filed with respect to U.S. Patent No. 10,098,906, but the examiner was unable to locate a terminal disclaimer in the file.

Claims 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,098,906 B2 in view of Akinleye and O’Shea (Oncotarget, 2017, Vol. 8, No. 29, pp 85120-85135, of record).

	Akinleye teaches that MEK inhibitors such as selumetinib or trametinib or others have been used for treated melanoma, colorectal cancer, hepatocellular cancer, NSCLC, breast cancer, pancreatic cancer, sold tumors, and endometrial cancer.  See Table 1 on page 5.
	O’Shea teaches that the MEK/MAPK pathway is commonly activated in HER2-positive breast cancer.  Refametinib, an MEK inhibitor, was effective to inhibit tumor growth including those with acquired resistance to trastuzumab or lapatinib.  See abstract and title.
	It would have been obvious to one of ordinary skill in the art to treat cancer using a combination of the ‘906 composition and Akinleye’s composition as set forth above, and further wherein the cancer is HER2-positive breast cancer.  The skilled artisan would treat HER2-positive breast cancer because the MEK/MAPK pathway is commonly activated in HER2-positive breast cancer, an MEK ihnhibitor was effect to treat HER2-positive breast cancer, and Akinleye’s compounds are MEK inhibitors.

Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623